Case 1:20-cr-00043-GBD Document 34

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

en x
UNITED STATES OF AMERICA,
-against-
RODOLFO DIAZ, JR., and : 20 Crim. 43 (GBD)
CESAR FERNANDEZ-RODRIGUEZ, :
Defendants. :
wee eer wee ew eee ewe ee ee Be ee ee ee eh ee x

GEORGE B. DANIELS, United States District Judge:

The Government’s request for an adjournment of the status conference scheduled for
August 26, 2020 (ECF No. 33) is GRANTED. The status conference is adjourned to
October 28, 2020 at 10:00 am. On the Government’s motion, made with the Defendants’ consent,
time is excluded in the interest of justice pursuant to the Speedy Trial Act,
18 U.S.C. § 3161(h)(7)(A), until that time.

Dated: New York, New York

August 18, 2020
SO ORDERED.

uray, B Donuhe

RGE]B. DANIELS
ited States District Judge

 

 
